ORDER
HANIT B. DORWANI, a/k/a H. JOSEPH DORWANI, of NEW BRUNSWICK, who was admitted to the bar of this State in 1990, having pleaded guilty in the Superior Court, Middlesex County, Law Division to three charges of second-degree official misconduct (N.J.S.A. 2C:30-2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), HANIT B. DORWANI, a/k/a H. JOSEPH DORWANI, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that HANIT B. DORWANI, a/k/a H. JOSEPH DORWANI, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HANIT B. DORWANI, a/k/a H. JOSEPH DORWANI, comply with Rule 1:20-20 dealing with suspended attorneys.